By Judge Alfred D. Swersky
This cause is before the Court on Petitioner’s motion for a decree directing or continuing future monthly payments in accordance with this Court’s decree of April 7, 1997, mid Respondent Commonwealth’s motion to inerme the bond securing the appeal in Chancery No. 961241.
Respondent’s motion to increase the bond in the cause now pending in the Supreme Court, a writ of certiorari having been granted, will be denied. Code of Virginia §8.01-676.1(E) directs that such a motion be directed to the Supreme Court Hence, this Cowl lacks jurisdiction to order a modification of the bond.
Petitioner's motion for direction will be denied except to the extent that the Court will vacate that portion of the April 7,1997, decree that orders payment to Jefferson Memorial Hospital Joint Venture, effective December 1, 1997. Thereafter, payments of the future monthly payments may be made at the discretion of Petitioner pursuant to Code of Virginia, § 8.01-364, which permits the voluntary payment into Court of the property claimed.
Perhaps the practical solution to tiie problem is the increase in security in file pending appeal by order of the Supreme Court or by agreement of the parties.